  4:18-cv-03055-RGK-CRZ Doc # 59 Filed: 07/20/20 Page 1 of 1 - Page ID # 167




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

JAMES A. SULLIVAN,

                      Plaintiff,                              4:18CV3055

       vs.
                                                                 ORDER
YORK GENERAL HEALTH CARE
SERVICES,

                      Defendant.


      The court conducted a settlement conference in the above-captioned case
on June 15, 2020, and the parties reached a settlement. The parties have informed
chambers that the settlement will be paid in installments, with the last installment
due on or before January 21, 2022. Accordingly,

      IT IS ORDERED:

      1)     The Clerk shall administratively close this case.

      2)     Within 30 days of Plaintiff’s receipt of last installment payment, due on
             January 21, 2022, the parties shall file a joint stipulation for dismissal
             or other dispositive stipulation with the clerk of the court, together with
             submitting to the trial judge a draft order which will fully dispose of the
             case.

      3)     The parties shall notify the undersigned magistrate judge within 14 days
             following due date of any payment not received as scheduled.

      4)     The clerk shall set an internal case management deadline for February
             22, 2022 stating: Check status of case dismissal.

      Dated this 20th day of July, 2020.

                                                BY THE COURT:
                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
